UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7096



ARTHUR LEE SMITH, JR.,

                Plaintiff - Appellant,

          v.


GEORGE TURNER, Correctional Officer, Greensville Correctional
Center; G. M. HINKLE, Chief Warden, Greensville Correctional
Center; GENE M. JOHNSON, Director,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00133-REP)


Submitted:   March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Lee Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Lee Smith, Jr., appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to pay the initial partial filing fee.         In his informal

appellate brief, Smith failed to address the district court’s basis

for dismissing his case.       Therefore, Smith has waived appellate

review of that issue.     See 4th Cir. R. 34(b) (“The Court will limit

its   review   to   the   issues   raised   in   the   informal   brief.”).

Accordingly, we affirm.      We deny as unnecessary Smith’s motion to

proceed in forma pauperis on appeal and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 2 -